         Case 5:21-cv-00572-XR Document 40 Filed 08/26/21 Page 1 of 11




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION


SCIVIC ENGINEERING AMERICA, INC.,                §
             Plaintiff                           §
                                                 §
-vs-                                             §
                                                 §              5:21-CV-00572-XR
SPARK POWER CORP. and SPARK                      §
POWER (SOUTHWEST USA) CORP.,                     §
            Defendants                           §

                                            ORDER

       On this day, the Court considered the Defendant Spark Power Corp.’s motion to dismiss

for lack of personal jurisdiction (ECF No. 6), Plaintiff SCIVIC Engineering America, Inc.’s

response (ECF No. 15), and Defendant’s reply (ECF No. 24). After careful consideration, the Court

issues the following Order.

                                       BACKGROUND

       This lawsuit arises from a construction dispute over electrical work performed by Spark

Power (Southwest USA) Corp. (“Spark Southwest”) for SCIVIC Engineering America, Inc.

(“SCIVIC”). On August 4, 2020, SCIVIC entered into a contract in the form of two purchase

orders (the “Contract”) with Spark Power Corp. (“Spark”) to perform electrical installation work

for the TMMTX American Toyota Project (the “Project”) at Toyota’s manufacturing plant in San

Antonio, Texas. See ECF No. 1-4 at 8–24. SCIVIC, an engineering firm based in South Carolina,

was a general contractor on the Project. Spark was SCIVIC’s subcontractor. Spark Southwest is a

wholly owned, indirect subsidiary of Spark Power Corp. (“Spark”), a Canadian corporation with

its principal place of business in Ontario. ECF No. 6 at 1, 2. Spark provides integrated power

solutions to industrial, commercial, and institutional markets across North America.
          Case 5:21-cv-00572-XR Document 40 Filed 08/26/21 Page 2 of 11




       After a dispute over payment and the quality of services rendered, SCIVIC terminated its

relationship with Spark Southwest on December 14, 2020. Spark Southwest filed a mechanic’s

and materialman’s lien on the Project with the Bexar County Clerk (the “Lien”) on March 15,

2021, for outstanding payments in the amount of $1,764,230.82. SCIVIC filed suit in April 2021

against Spark only in Texas state court, asserting causes of action for breach of contract, breach of

warranty, and an invalid and fraudulent lien. See ECF No. 1-3 at 4–5. SCIVIC filed an amended

petition in May 2021 naming both Spark and Spark Southwest as defendants, and alleging that

Spark “and/or” Spark Southwest breached the Contract and fraudulently recorded the lien without

distinguishing between them. See ECF No. 1-4 at 4–5. Spark Southwest removed the action to

federal court on the basis of diversity jurisdiction on June 16, 2021. See ECF No. 1.

       Spark now moves to dismiss SCIVIC’s claims against it, arguing that the Court lacks both

general and specific personal jurisdiction over Spark. In support of its motion, Spark has submitted

the declarations from Richard S. Jackson (“Jackson Decl.”), Spark’s President and Chief Executive

Officer, ECF No. 6-1. According to Jackson, Spark (1) does not have any offices or employees,

agents, or representatives in Texas; (2) does not maintain a registered agent on whom service of

process can be made in Texas; (3) does not rent, own, or possess any real or personal property in

Texas; (4) does not maintain a telephone listing in Texas or have a mailing address or post office

box in Texas; (5) does not maintain a bank account or pay franchise taxes in Texas; (6) does not

guarantee any debts owed to Texas residents or companies; (7) is not registered to do business in

Texas and does not have a certificate of authority to conduct business in Texas; and (8) does not

operate, conduct, engage in, or carry on any general course of business or business venture in

Texas. Id. at 1–2.




                                                 2
           Case 5:21-cv-00572-XR Document 40 Filed 08/26/21 Page 3 of 11




        Indeed, according to Jackson, Spark’s only connection to Texas is through one or more of

its indirect wholly owned subsidiaries that have independently been registered to conduct business

in Texas, including Spark Southwest—a Delaware corporation formed in September 2018—which

first registered to transact business in Texas in May 2019. Id. at 2. Jackson asserts that the purchase

order forming the Contract mistakenly listed “Spark Power Corporation” as the selling party, rather

than Spark Southwest. Id. He further asserts that Spark representatives did not negotiate or sign

the Contract, nor did they perform any of the electrical work 1 described in the purchase orders or

bill SCIVIC or Toyota for the work performed by Spark Southwest. Id.

        The thrust of Spark’s argument is that it is not a proper party to this action: “Spark’s

involvement here is the result of a simple misidentification [with Spark Southwest] which

Defendants have since sought to correct.” ECF No. 24 at 2. Spark is not subject to general

jurisdiction, it argues, because it is not a Texas corporation and has “virtually no connection to

Texas.” Id. at 1. Likewise, it is not subject to specific jurisdiction because it does not have the

requisite contacts with Texas arising out of Plaintiff’s claims and, regardless of its contacts with

Texas, that the exercise of personal jurisdiction over Spark would offend the traditional notions of

fair play and substantial justice.

                                                DISCUSSION

I.      Legal Standard

        There is personal jurisdiction if the state’s long-arm statute extends to the defendant and

exercise of such jurisdiction is consistent with due process. Sangha v. Navig8 ShipManagement

Private Ltd., 882 F.3d 96, 101 (5th Cir. 2018). “Because the Texas long-arm statute extends to the



1
        Jackson further notes that while Spark Southwest is licensed by the Texas Department of Licensing and
Regulation to provide the electrical services described in the purchase orders, Spark is not. ECF No. 6-1 at 2.



                                                        3
           Case 5:21-cv-00572-XR Document 40 Filed 08/26/21 Page 4 of 11




limits of federal due process, the two-step inquiry collapses into one federal due process analysis.”

Id. 2 Due process requires that the defendant have “minimum contacts” with the forum state (i.e.,

that the defendant has purposely availed himself of the privilege of conducting activities within

the forum state) and that exercising jurisdiction is consistent with “traditional notions of fair play

and substantial justice.” Id.

        “Minimum contacts” can give rise to either specific jurisdiction or general jurisdiction.

Wilson v. Belin, 20 F.3d 644, 647 (5th Cir. 1994). Specific jurisdiction may exist “over a

nonresident defendant whose contacts with the forum state are singular or sporadic only if the

cause of action asserted arises out of or is related to those contacts.” Id. In other words, such

jurisdiction exists “when a nonresident defendant has purposefully directed its activities at the

forum state and the litigation results from alleged injuries that arise out of or relate to those

activities.” Id. “[S]pecific jurisdiction is confined to adjudication of issues deriving from, or

connected with, the very controversy that establishes jurisdiction.” Id.

        There is a three-step analysis for the specific jurisdiction inquiry:

           (1) whether the defendant has minimum contacts with the forum state, i.e.,
           whether it purposely directed its activities toward the forum state or purposefully
           availed itself of the privileges of conducting activities there; (2) whether the
           plaintiff’s cause of action arises out of or results from the defendant’s forum-
           related contacts; and (3) whether the exercise of personal jurisdiction is fair and
           reasonable.

Id. at 271. If the plaintiff successfully satisfies the first two prongs, the burden shifts to the

defendant to defeat jurisdiction by showing that its exercise would be unfair or unreasonable. Id.


2
         Texas’s long-arm statute specifically provides that, “[i]n addition to other acts that may constitute doing
business, a nonresident does business in this state if the nonresident:
         (1) contracts by mail or otherwise with a Texas resident and either party is to perform the contract
         in whole or in part in this state;
         (2) commits a tort in whole or in part in this state; or
         (3) recruits Texas residents, directly or through an intermediary located in this state, for employment
         inside or outside this state.
TEX. CIV. PRAC. & REM. CODE § 17.042.


                                                         4
          Case 5:21-cv-00572-XR Document 40 Filed 08/26/21 Page 5 of 11




       The inquiry whether a forum state may assert specific jurisdiction over a nonresident

defendant “focuses on the relationship among the defendant, the forum, and the litigation.” Walden

v. Fiore, 571 U.S. 277, 283–84 (2014). The relationship must arise out of contacts that the

defendant herself creates with the forum state, not contacts between the plaintiff or third parties

and the forum state and not the contacts the defendant makes by interacting with other persons

affiliated with the state. Id. at 284. Thus, the minimum contacts analysis looks to the defendant’s

contacts with the forum state itself, not the defendant’s contacts with persons who reside there. Id.

The plaintiff cannot be the only link between the defendant and the forum. Id.

       General jurisdiction may be found when the defendant's contacts with the forum state are

substantial, continuous, and systematic. Helicopteros Nacionales de Colombia, S.A. v. Hall, 466

U.S. 408, 414–19 (1984). The inquiry is not whether a foreign corporation’s in-forum contacts can

be said to be in some sense “continuous and systematic,” it is whether that corporation’s

“affiliations with the State are so ‘continuous and systematic’ as to render [it] essentially at home

in the forum State.” Daimler AG v. Bauman, 571 U.S. 117, 128 (2014) (quoting Goodyear Dunlop

Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011)). Thus, the “continuous and systematic

contacts test is a difficult one to meet, requiring extensive contacts between a defendant and a

forum.” Johnston v. Multidata Sys. Int’l Corp., 523 F.3d 602, 609 (5th Cir. 2008).

       To confer general jurisdiction, a defendant must have a business presence in the forum

state. Access Telecom, Inc. v. MCI Telecomm. Corp., 197 F.3d 694, 717 (5th Cir. 1999). Injecting

a product, even in substantial volume, into a forum's “stream of commerce,” without more, does

not support general jurisdiction. Bearry v. Beech Aircraft Corp., 818 F.2d 370, 375 (5th Cir. 1987);

accord Alpine View Co. v. Atlas Copco AB, 205 F.3d 208, 216 (5th Cir. 2000). Advertising and

marketing through national media is insufficient, as are isolated visits to a forum. See Johnston,




                                                 5
          Case 5:21-cv-00572-XR Document 40 Filed 08/26/21 Page 6 of 11




523 F.3d at 612; Alpine View Co., 205 F.3d at 218; Bearry, 818 F.2d at 376. With respect to a

corporation, the place of incorporation and principal place of business are “paradig[m] . . . bases

for general jurisdiction”; they are unique and easily ascertainable, and afford plaintiffs recourse to

at least one clear and certain forum in which a corporate defendant may be sued on any and all

claims. Daimler, 571 U.S. at 128. It is “incredibly difficult to establish general jurisdiction in a

forum other than the place of incorporation or principal place of business.” Monkton Ins. Servs.,

Ltd. v. Ritter, 768 F.3d 429, 432 (5th Cir. 2014).

       As the party seeking to invoke the power of the court, Plaintiff “bears the burden of

establishing jurisdiction, but is required to present only prima facie evidence.” Pervasive Software,

Inc. v. Lexware GmbH & Co., 688 F.3d 214, 219 (5th Cir. 2012) (quoting Seiferth v. Helicopteros

Atuneros, Inc., 472 F.3d 266, 270 (5th Cir. 2006)). “In determining whether a prima facie case

exists, this Court must accept as true [Plaintiff’s] uncontroverted allegations, and resolve in [his]

favor all conflicts between the [jurisdictional] facts contained in the parties’ affidavits and other

documentation.” Pervasive Software, 688 F.3d at 219–20.

       In determining whether a foreign company should be required to defend itself in a suit in

Texas arising out of a contract between itself and a Texas company, each case must be decided on

its own facts. Jones v. Petty-Ray Geophysical Geosource, Inc., 954 F.2d 1061, 1066 (5th Cir.

1992). “[W]ith respect to interstate contractual obligations, parties who ‘reach out beyond one

state and create continuing relationships and obligations with citizens of another state’ are subject

to regulation and sanctions in the other State for the consequences of their activities.” Burger King

Corp. v. Rudzewicz, 471 U.S. 462, 473 (1985). In other words, where the defendant deliberately

has engaged in significant activities within a State or has created continuing obligations between

himself and residents of the forum, he has availed himself of the privilege of conducting business




                                                  6
            Case 5:21-cv-00572-XR Document 40 Filed 08/26/21 Page 7 of 11




there. Id. at 476. In breach-of-contract disputes, the “purposeful availment” analysis turns on a

“highly realistic” assessment of the parties’ “prior negotiations and contemplated future

consequences, along with the terms of the contract and the parties’ actual course of dealing.”

Sayers Constr., L.L.C. v. Timberline Constr., Inc., 976 F.3d 570, 573 (5th Cir. 2020) (quoting

Burger King, 471 U.S. at 479).

II.    Analysis

       A.       General Jurisdiction

       Spark asserts that general jurisdiction does not exist here because Spark, a Canadian

corporation, owns no property, business, or other assets in the State of Texas; has no offices,

employees, or agents in the State of Texas; and maintains no business presence in the state. ECF

No. 6. Nonetheless, SCIVIC asserts that general jurisdiction over Spark exists “due to the

systematic and continuous contacts it has via its website with the State of Texas.” ECF No. 15 at

16. In assessing whether a defendant’s web presence can constitutionally support personal

jurisdiction, courts look to the “nature and quality of commercial activity that an entity conducts

over the Internet.” Zippo Mfg. Co. v. Zippo Dot Com, Inc., 952 F. Supp. 1119, 1124 (W.D. Pa.

1997). When looking to the nature and quality of the commercial activity of a website, the Court

uses a sliding scale. Id.; Mink v. AAAA Dev. LLC, 190 F.3d 333, 336 (5th Cir. 1999) (Fifth Circuit

adopting and applying the Zippo analysis).

       At the one end of the spectrum is a defendant that does business over the Internet by

entering into contracts with residents of other states which “involve the knowing and repeated

transmission of computer files over the Internet.” Zippo, 952 F. Supp. at 1124. In this situation,

personal jurisdiction is proper. See id. (citing CompuServe, Inc. v. Patterson, 89 F.3d 1257 (6th

Cir.1996)). At the other end of the spectrum is a defendant who merely establishes a passive




                                                7
           Case 5:21-cv-00572-XR Document 40 Filed 08/26/21 Page 8 of 11




website that does nothing more than advertise on the Internet. With passive websites, personal

jurisdiction is not appropriate. See id. (citing Bensusan Restaurant Corp., v. King, 937 F. Supp.

295 (S.D.N.Y. 1996), aff’d, 126 F.3d 25 (2d Cir. 1997)). In the middle of the spectrum are websites

that allow users to exchange information with a host computer. In this middle ground, “the exercise

of jurisdiction is determined by the level of interactivity and commercial nature of the exchange

of information that occurs on the Website.” Id. (citing Maritz, Inc. v. Cybergold, Inc., 947 F.Supp.

1328 (E.D. Mo. 1996)).

        Plaintiff notes that Spark’s San Antonio-targeted webpage 3 specifically includes (1) a 24-

hour service line; (2) a form to fill out to “connect” with Spark; and (3) the corporate information

for Spark along with what it represents as Spark’s office in San Antonio – 6131 Woodlake Center,

San Antonio, Texas 78244. 4 While Spark’s website likely falls within Zippo’s “middle ground,”

the Fifth Circuit has cautioned against using the Zippo test in the general jurisdiction analysis:

                 While we deployed this sliding scale in Mink v. AAAA Development
                 LLC, it is not well adapted to the general jurisdiction inquiry,
                 because even repeated contacts with forum residents by a foreign
                 defendant may not constitute the requisite substantial, continuous
                 and systematic contacts required for a finding of general
                 jurisdiction—in other words, while it may be doing business with
                 Texas, it is not doing business in Texas.

Revell v. Lidov, 317 F.3d 467, 470 (5th Cir. 2002). Zippo’s scale “does more work with specific

jurisdiction—the context in which it was originally conceived.” Id. Given that SCIVIC’s claims in

this case are unrelated to the use of Spark’s website, however, Zippo is not helpful to the Court in

assessing whether specific jurisdiction exists.




3
 https://sparkpowercorp.com/san-antonio/
4
 Next to the address is the following: “Spark Power Corp. (TSX: SPG)(SPG.WT) is a leading independent provider
of integrated power solutions to industrial, commercial, and institutional customers across North America. Spark
Power’s 750+ employees help deliver powerful solutions that reduce costs, make the environment a priority and
empower our 6,500+ customers to transition to the grid of the future.”


                                                       8
            Case 5:21-cv-00572-XR Document 40 Filed 08/26/21 Page 9 of 11




       The Court concludes that SCIVIC has failed to allege facts sufficient to demonstrate that

Spark engaged in such “continuous and systematic” contact with the State of Texas to vest this

court with general jurisdiction over the defendants. See Johnston, 523 F.3d at 609.

       B.       Specific Jurisdiction

       Spark asserts that “[a]lthough Plaintiff’s pleadings lump Spark and Spark Southwest

together without meaningfully distinguishing between them, Spark . . . does not have the

constitutionally-required minimum contacts with Texas to support personal jurisdiction.” ECF No.

6 at 1. It appears to the Court that, to the extent that Plaintiff’s pleadings “lump Spark and Spark

Southwest together,” they do so because the Spark entities themselves failed to “meaningfully

distinguish” between Spark and Spark Southwest in their interactions with SCIVIC in the periods

leading up to both the execution of the Contract and the filing of this action. As SCIVIC points

out, it was Spark—not Spark Southwest—that signed the Contract to be performed in Texas and

it was Spark—not Spark Southwest—that sent the first pre-lien notices of unpaid claims to SCIVIC

in an attempt to avail itself of the protections afforded to lienholders under Texas law. See ECF

No. 15 at 2–5, 10–13.

       SCIVIC asserts that the business operations of Spark and Spark Southwest are sufficiently

integrated that they should be considered a single entity for the purposes of this lawsuit. See id. at

7–8, 13–17. There does appear to be significant overlap between Spark, as the parent company,

and Spark Southwest, as a subsidiary. Spark and Spark Southwest evidently share the same

directors and officers, for example, and the same offices in Ontario, Canada. Id. at 7–8, 13–17.

However, at this stage, the Court need not determine whether the alter ego doctrine and/or single

business enterprise theory applies to exercise personal jurisdiction over Spark.




                                                  9
         Case 5:21-cv-00572-XR Document 40 Filed 08/26/21 Page 10 of 11




       It is clear that the Court has personal jurisdiction over the parties to the Contract, which

was signed in Texas and concerns services to be performed exclusively in Texas. See Walden, 571

U.S. at 283–84 (“The inquiry whether a forum State may assert specific jurisdiction over a

nonresident defendant ‘focuses on the relationship among the defendant, the forum, and the

litigation.’”) (quoting Keeton v. Hustler Magazine, Inc., 465 U.S. 770, 775 (1984)). At this stage

of the litigation, however, it is not clear which Spark entity was a party to the Contract and is thus

subject to personal jurisdiction in this forum. Accepting Plaintiff’s uncontroverted allegations as

true and resolving all conflicts between the jurisdictional facts in SCIVIC’s favor, the Court

concludes that Plaintiff has met its burden of establishing specific jurisdiction with respect to

Spark. Pervasive Software, 688 F.3d at 219–20.

       Exercising jurisdiction over Spark would not offend traditional notions of fair play and

equal justice. When considering whether the exercise of personal jurisdiction over a nonresident

defendant is unfair or unreasonable under the Due Process Clause, a court's assessment balances:

(1) the burden on the nonresident defendant, (2) the forum state’s interests, (3) the plaintiff's

interest in securing relief, (4) the interest of the interstate judicial system in the efficient

administration of justice, and (5) the shared interest of the several states in furthering fundamental

social policies. Luv N’ care, Ltd. v. Insta-Mix, Inc., 438 F.3d 465, 473 (5th Cir. 2006). Minimal,

if any, burden is placed on the nonresident defendant. Texas has an interest in this contractual

dispute, the interest of the interstate judicial system in the efficient administration of justice is

served by having this case heard in this forum where the alleged breach occurred and the alleged

deficient performance occurred.




                                                 10
        Case 5:21-cv-00572-XR Document 40 Filed 08/26/21 Page 11 of 11




                                      CONCLUSION

       For the reasons herein, Defendant Spark Power, Inc.’s motion to dismiss for lack of

personal jurisdiction (ECF No. 6) is DENIED.

       It is so ORDERED.

       SIGNED this August 26, 2021.




                                                    XAVIER RODRIGUEZ
                                                    UNITED STATES DISTRICT JUDGE




                                               11
